Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first EXAMINER'S AMENDMENT Reasons for Allowance The following is an examiner’s statement of reasons for allowance: .  Claims 43-47, 49-58, and 60 are allowable over the prior art.  As to claim 43, the closest prior art of record is found in He (Self-sustained phototrophic…..and heterotrophic bacteria), a full discussion of which can be found in the previous office action (dated 5/27/22).  The He reference teaches a voltaic cell having an anode and cathode with a sediment based biofilm comprising a microbe and a buffer in a vessel.  However, the prior art fails to teach the biofilm having a thickness of at least 50 microns, and further fails to teach a light conversion system having a glass top plate with one or more UV resistant gaskets to form a leak-proof seal around the glass top plate and light harvesting antenna arranged for light absorption wherein the antenna is juxtaposed to a layer of conductive nanomaterial.  There is nothing in the prior art that would have motivated a skilled artisan at the time the invention was filed to modify the He device to arrive at the instant invention without undue experimentation and/or improper hindsight.  Claims 44-47, 49-58, and 60, these claims depend from claim 43 and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726